Dismissed and Memorandum Opinion filed March 20, 2008







Dismissed
and Memorandum Opinion filed March 20, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01093-CV
____________
 
LEE GUSS BROWN, JR., Appellant
 
V.
 
RICHARD BAHAM, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No.
904445
 

 
M E M O R A N D U M   O P I N I O N




According
to information provided to this court, this is an appeal from an order of
dismissal signed June 13, 2007.  To date, our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of February 14, 2008.  See Tex.
R. App. P. 42.3. 
In
addition, according to information provided to this court, the notice of appeal
was filed on December 27, 2007.  No clerk=s record has been filed.  It appears
that the notice of appeal may be untimely; however our jurisdiction over the
appeal cannot be determined without a clerk=s record.  The clerk responsible for
preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  
On
February 28, 2008, notification was transmitted to all parties of the court=s intention dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed March
20, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.